DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 31 July 2022 has been entered. Claims 1-12 and 15-20 remain pending in the application (claims 13-14 have been cancelled). Applicant’s amendments to the specification and claims overcome each and every rejection previously set forth in the Non-Final Office Action dated 06 April 2022. 

Response to Arguments
Applicant’s arguments, see pages 8-13, filed 31 July 2022, with respect to the rejections of claims 1, 12, and 18 (and their respective dependents) under 35 U.S.C. 103, Nakamoto in view of Lin have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of 25 U.S.C. 103, Nakamoto in view.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 4-6, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamoto et al. (USPGPub 20180301491 A1) in view of Jung (USPGPub 20190386049 A1).
Regarding claim 1, Nakamoto teaches an image sensor comprising: a photoelectric conversion element (PD) disposed in a substrate (12) (see figure 13, photodiode PD disposed in semiconductor substrate 12); a fence structure (50) disposed on the substrate (12) and including a low refractive index layer (45) stacked on a barrier layer (43), wherein the barrier layer (43) includes at least one metal (see figure 13, light shielding film 43 (i.e. barrier layer) with low refractive index film 45 stacked on top; and ¶85, the light shielding film 43 includes two layers of metal films having titanium (Ti) having a film thickness of about 30 nm as an upper layer and tungsten (W) having a film thickness of about 200 nm as a lower layer); and a color filter (47) disposed inwardly lateral with respect to a sidewall of the fence structure (50) (see figure 13, color filter 47 disposed inward from the far right/left edge (i.e. sidewall) of the fence structure). However, Nakamoto fails to explicitly teach wherein the barrier layer includes an outward lateral recess that underlays at least a portion of the fence structure. 
	However, Jung teaches wherein the barrier layer (51) includes an outward lateral recess that underlays at least a portion of the fence structure (56) (see figure 2, upper grid portion 56 (i.e. fence structure) and lower grid portion 51 (i.e. barrier layer) which create an underlying recess).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nakamoto to incorporate the teachings of Jung to further include a fence and barrier structure shaped as mentioned above in order to bend light towards the photoelectric conversion unit in the most efficient way to sense a larger signal, allowing for a higher quality image.
Regarding claim 4, Nakamoto as modified by Jung teaches the image sensor of claim 1, wherein a top surface of the fence structure (Nakamoto 50) is formed lower than a top surface of the color filter (Nakamoto 47) (Nakamoto, see figure 13, the top surface of the low refractive index film 25 is disposed lower than the top surface of the color filters 47).
Regarding claim 5, Nakamoto as modified by Jung teaches the image sensor of claim 1, wherein a top surface of the fence structure (Nakamoto, 50) is formed at a vertical plane lower than a top surface of the color filter (Nakamoto 47) (Nakamoto, see figure 13, the top surface of the low refractive index film 25 is disposed lower than the top surface of the color filters 47).
Regarding claim 6, Nakamoto as modified by Jung teaches the image sensor of claim 1, wherein the barrier layer (Nakamoto 43) includes a first barrier layer formed from a first metal and disposed on the substrate (Nakamoto 12), and a second barrier layer formed from a second metal different from the first metal and disposed on the first barrier layer (Nakamoto, ¶85, the light shielding film 43 includes two layers of metal films having titanium (Ti) having a film thickness of about 30 nm as an upper layer and tungsten (W) having a film thickness of about 200 nm as a lower layer).
Regarding claim 18, Nakamoto teaches an image sensor comprising: a photoelectric conversion element (PD) disposed in a substrate (12) (see figure 13, photodiode PD disposed in semiconductor substrate 12); a fence structure (50) disposed on the substrate (12) and including a low refractive index layer (45) stacked on a barrier layer (43), wherein the barrier layer (43) includes a first barrier layer disposed on the substrate (12), and second barrier layer disposed on the first barrier layer (see figure 13, light shielding film 43 (i.e. barrier layer) with low refractive index film 45 stacked on top; and ¶85, the light shielding film 43 includes two layers of metal films having titanium (Ti) having a film thickness of about 30 nm as an upper layer and tungsten (W) having a film thickness of about 200 nm as a lower layer); and a color filter (47) disposed inwardly lateral with respect to a sidewall of the fence structure (50) (see figure 13, color filter 47 disposed inward from the far right/left edge (i.e. sidewall) of the fence structure). However, Nakamoto fails to explicitly teach wherein the barrier layer includes an outward lateral recess that underlays at least a portion of the fence structure. 
	However, Jung teaches wherein the barrier layer (51) includes an outward lateral recess that underlays at least a portion of the fence structure (56) (see figure 2, upper grid portion 56 (i.e. fence structure) and lower grid portion 51 (i.e. barrier layer) which create an underlying recess).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nakamoto to incorporate the teachings of Jung to further include a fence and barrier structure shaped as mentioned above in order to bend light towards the photoelectric conversion unit in the most efficient way to sense a larger signal, allowing for a higher quality image.

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamoto et al. (USPGPub 20180301491 A1) in view of Jung (USPGPub 20190386049 A1) as applied to claim 1 above, and further in view of Wu et al. (USPGPub 20160260767 A1).
Regarding claim 2, Nakamoto as modified by Jung teaches a fence structure (Nakamoto 50) with a low refractive index layer (Nakamoto 45). However, the combination fails to explicitly teach wherein the fence structure includes a mask layer disposed on the low refractive index layer.
	However, Wu teaches wherein the fence structure (110/112/116) includes a mask layer (112) disposed on the low refractive index layer (110) (see figure 9, hardmask layer 112 (i.e. mask layer) disposed on the silicon oxide layer 110 (i.e. low refractive index layer); and ¶29, The hardmask layer 112 may be a metal or a high refractive index material).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Nakamoto and Jung to incorporate the teachings of Wu to further include a mask layer because [t]he hardmask layer 112 and the reflective guide layer 116 cover the top surfaces and sidewalls of the silicon oxide layer 110 to direct light to the underlying photo diodes 100 (Wu, ¶38), thereby providing a stronger signal to the photoconversion elements.
	Regarding claim 3, Nakamoto as modified by Jung and Wu teaches the image sensor of claim 2, wherein the fence structure (Nakamoto 50) includes a penetration prevention layer (Nakamoto 44) disposed between the low refractive index layer (Nakamoto 45) and the mask layer (Wu 112) (Nakamoto, see figure 13 having first low refractive index film 44 (i.e. penetration prevention layer), note: since 44 and 45 are both low refractive index layers (with very little difference), they are interchangeable in order since the end result would be the same), and a thickness of the penetration prevention layer (Nakamoto 44) ranges from between 50 nm to 150 nm (Nakamoto, ¶72, the first low refractive index film 44 includes, for example, SiN formed with a film thickness of about 50 nm).

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamoto et al. (USPGPub 20180301491 A1) in view of Jung (USPGPub 20190386049 A1) as applied to claim 18 above, and further in view of Ootsuka et al. (WO 201611415 A1).
Regarding claim 19, Nakamoto as modified by Jung teaches a first barrier layer and a second barrier layer (Nakamoto 43) of a fence structure (Nakamoto 50) (Nakamoto, see figure 13, light shielding film 43 (i.e. barrier layer); and ¶85, the light shielding film 43 includes two layers of metal films having titanium (Ti) having a film thickness of about 30 nm as an upper layer and tungsten (W) having a film thickness of about 200 nm as a lower layer). However, the combination fails to explicitly teach wherein a bottom surface of the first barrier layer and a top surface of the first barrier layer have a first lateral width, and a sidewall of the first barrier layer has a vertical profile, a bottom surface of the second barrier layer and a top surface of the second barrier layer have a second lateral width, and a sidewall of the second barrier layer has a vertical profile, and the first lateral width is less than the second lateral width.
	However, Ootsuka teaches wherein a bottom surface of the first barrier layer (61a) and a top surface of the first barrier layer (61a) have a first lateral width, and a sidewall of the first barrier layer has a vertical profile (see figure 2, first light shielding wall 61a (i.e. first barrier layer)), a bottom surface of the second barrier layer (50) and a top surface of the second barrier layer (50) have a second lateral width, and a sidewall of the second barrier layer (50) has a vertical profile (see figure 2, light shielding film 50 (i.e. second barrier layer)), and the first lateral width is less than the second lateral width (see figure 2, first light shieling wall 61a (i.e. first barrier layer) is formed on a portion of light shielding film 50 (i.e. second barrier layer)).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Nakamoto and Jung to incorporate the teachings of Ootsuka to provide barrier layer with vertical sidewalls as opposed to angular sidewalls because any person having ordinary skill in the art can change the shape of components of a device in order to direct light to a sensor in the most desired way. (see MPEP 2144.04 (IV)(B)).
	Regarding claim 20, Nakamoto as modified by Jung and Ootsuka teaches the image sensor of claim 19, further comprising: a liner layer (Nakamoto 46) disposed on a top surface of the fence structure (Nakamoto 50), the sidewall of the fence structure (Nakamoto 50), the sidewall of the first barrier layer (Nakamoto 43), and the sidewall of the second barrier layer (Nakamoto 43) (Nakamoto, see figure 13, protective film 46 (i.e. liner layer) surrounding the sidewalls of the fence structure and the top and bottom of the fence structure), wherein the liner layer (Nakamoto 46) conformally fills at least a portion of the outward lateral recess (Nakamoto, see figure 13, protective film 46 (i.e. liner layer) filing part of the recess containing color filters 47).

Allowable Subject Matter
Claims 12 and 15-17 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 12, the prior art of record individually or combined fails to teach an image sensor as claimed comprising: a photoelectric conversion element disposed in a substrate; a fence structure disposed on the substrate and including a low refractive index layer stacked on a barrier layer, wherein the barrier layer includes at least one metal; and a color filter disposed inwardly lateral with respect to a sidewall of the fence structure, wherein the barrier layer includes a composite lateral protrusion including a first lateral protrusion and a second lateral protrusion, the barrier layer includes a first barrier layer formed from a first metal and disposed on the substrate, and a second barrier layer formed from a second metal different from the first metal and disposed on the first barrier layer, more specifically in combination with a first lateral width of a bottom surface of the first barrier layer is greater than a second lateral width of a top surface of the first barrier layer, and a sidewall of the first barrier layer has an angular profile to form the first lateral protrusion, and a third lateral width of a bottom surface of the second barrier layer is less than the second lateral width of the top surface of the first barrier layer and greater than a fourth lateral width of a top surface of the second barrier layer, and a sidewall of the second barrier layer has an angular profile to form the second lateral protrusion.
Claims 15-17 are allowed for their dependency on claim 12. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims 7-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 7, the prior art of record individually or combined fails to teach the image sensor of claims 6 and 1 as claimed, wherein a first lateral width of a bottom surface of the first barrier layer is greater than a second lateral width of a top surface of the first barrier layer, and a sidewall of the first barrier layer has an angular profile, a third lateral width of a bottom surface of the second barrier layer is the same as a lateral width of a top surface of the second barrier layer, and a sidewall of the second barrier layer has a vertical profile aligned with the sidewall of the fence structure, and more specifically in combination with the sidewall of the first barrier layer provides an angular lateral recess as the outward lateral recess underlying a portion of the second barrier layer.
Claim 8 is objected to for its dependency on claim 7. 
Regarding claim 9, the prior art of record individually or combined fails to teach the mage sensor of claims 6 and 1 as claimed, wherein a first lateral width of a bottom surface of the first barrier layer is greater than a second lateral width of a top surface of the first barrier layer, and a sidewall of the first barrier layer has an angular profile, a third lateral width of a bottom surface of the second barrier layer is greater than the first lateral width of the bottom surface of the first barrier layer, is the same as a lateral width of a top surface of the second barrier layer, and a sidewall of the second barrier layer has a vertical profile, and more specifically in combination with the sidewall of the first barrier layer provides an angular lateral recess as the outward lateral recess underlying a portion of the second barrier layer.
Claims 10-11 are objected to for their dependency on claim 9. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN R GARBER whose telephone number is (571)272-4663. The examiner can normally be reached M-F 0730-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Y Epps can be reached on (571)272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN R GARBER/Examiner, Art Unit 2878                                                                                                                                                                                                        
/JENNIFER D BENNETT/Examiner, Art Unit 2878